By the Court.
There was evidence tending to show that the house in which the defendant lived was a place of common resort for persons who did not live there; that persons under the influence of liquor were seen to come from the house, especially on Sundays; that, at the time the officers searched the premises, a large number of men were found therein, one of whom was intoxicated; that there were signs of recent drinking of beer in the house; and that there was found a pile of sawdust wet with beer, indicating that beer had been voluntarily spilled upon it. There was also evidence, which was clearly competent, that, less than a month before the visit of the officers, the defendant personally was engaged in receiving and laying in a stock of beer, or of some kind of liquor, in the evening of May 18, 1884.
We cannot say, as matter of law, that all the evidence was not sufficient to justify the jury in finding that the defendant kept intoxicating liquor with intent to sell it.

Exceptions overruled.